Name: 81/860/EEC: Council Decision of 19 October 1981 concerning the conclusion of the Agreement in the form of an exchange of letters amending the Agreement concerning an interim extension annexed to the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-11-07

 Avis juridique important|31981D086081/860/EEC: Council Decision of 19 October 1981 concerning the conclusion of the Agreement in the form of an exchange of letters amending the Agreement concerning an interim extension annexed to the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal Official Journal L 319 , 07/11/1981 P. 0022+++++( 1 ) OJ NO L 226 , 29 . 8 . 1980 , P . 17 . ( 2 ) OJ NO L 220 , 6 . 8 . 1981 , P . 34 . COUNCIL DECISION OF 19 OCTOBER 1981 CONCERNING THE CONCLUSION OF THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS AMENDING THE AGREEMENT CONCERNING AN INTERIM EXTENSION ANNEXED TO THE AGREEMENT BETWEEN THE GOVERNMENT OF THE REPUBLIC OF SENEGAL AND THE EUROPEAN ECONOMIC COMMUNITY ON FISHING OFF THE COAST OF SENEGAL ( 81/860/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE AGREEMENT BETWEEN THE REPUBLIC OF SENEGAL AND THE EUROPEAN ECONOMIC COMMUNITY ON FISHING OFF THE COAST OF SENEGAL ( 1 ) , AND IN PARTICULAR THE SECOND PARAGRAPH OF ARTICLE 17 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS THE EUROPEAN ECONOMIC COMMUNITY AND SENEGAL HAVE BEGUN THE NEGOTIATIONS PROVIDED FOR IN THE SECOND PARAGRAPH OF ARTICLE 17 OF THE SAID AGREEMENT IN ORDER TO DETERMINE THE AMENDMENTS OR ADDITIONS TO BE MADE TO THE ANNEXES OR THE PROTOCOL REFERRED TO IN ARTICLE 9 OF THAT AGREEMENT ; WHEREAS , BY DECISION 81/600/EEC ( 2 ) , THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS CONCERNING AN INTERIM EXTENSION OF THE PROTOCOL ANNEXED TO THE ABOVEMENTIONED AGREEMENT HAS BEEN APPROVED ; WHEREAS THE SAID PROTOCOL HAS BEEN EXTENDED FOR AN INTERIM PERIOD OF THREE MONTHS UP TO 15 SEPTEMBER 1981 PENDING THE FINAL OUTCOME OF THESE NEGOTIATIONS ; WHEREAS THESE NEGOTIATIONS WERE NOT CONCLUDED BEFORE 15 SEPTEMBER 1981 , AND WHEREAS THE TWO PARTIES HAVE THEREFORE AGREED TO EXTEND THE SAID PROTOCOL FOR AN ADDITIONAL INTERIM PERIOD OF TWO MONTHS , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS AMENDING THE AGREEMENT CONCERNING AN INTERIM EXTENSION OF THE PROTOCOL ANNEXED TO THE AGREEMENT BETWEEN THE GOVERNMENT OF THE REPUBLIC OF SENEGAL AND THE EUROPEAN ECONOMIC COMMUNITY ON FISHING OFF THE COAST OF SENEGAL IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ATTACHED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT BINDING THE COMMUNITY . DONE AT LUXEMBOURG , 19 OCTOBER 1981 . FOR THE COUNCIL THE PRESIDENT P . WALKER